Advisory Opinion by Mr. Justice Tantis. Pursuant to your request for an Advisory Opinion, based upon the foregoing statement of facts submitted by you in the matter of the claim of Arthur Krause vs. The Illinois Emergency Relief Commission, the following opinion is submitted, based upon the aforementioned statement: We find that at the time of the accident in question, both employer and employee were operating under and bound by the provisions of the Illinois Workmen’s Compensation Act; that said accident arose out of and in the course of such employment; that under the provisions of Section 8 (b) of said Act said Commission is liable to claimant for temporary total incapacity for the period of such incapacity, i. e. twenty-six (26) weeks; that a settlement by agreement of the amount of such liability in the sum of One Hundred ($100.00) Dollars, is within the limit of liability fixed by the terms of the Workmen’s Compensation Act; that claimant appears to have been advised by counsel and has been furnished by respondent such medical care as was required under the terms of said statute. We are therefore of the opinion that claimant should receive settlement on said claim from the I. E. R. C. in the sum of One Hundred ($100.00) Dollars, and that such settlement should be subject to the following conditions, to wit: 1. That the case of Arthur Krause vs. State of Illinois, Court of Claims No. 2389, now pending in this court should be dismissed. 2. That payment of the above compensation shall be made by the I. E. R. C. out of any funds held by it and allocated for the payment of such claims.